Citation Nr: 0330512	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  91-49 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis at D12 to L1 and degenerative 
disc disease at L5 to S1 prior to November 3, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis and degenerative disc disease of the 
lumbar spine from November 3, 1998, to August 16, 2001.

3.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis and degenerative disc disease of the 
lumbar spine from August 17, 2001.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the thoracic spine from November 3, 
1998. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow disability prior to August 20, 
2001.

6.  Entitlement to an evaluation in excess of 20 percent for 
a right elbow disability from August 20, 2001. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension with microhematuria and proteinuria, 
and Buerger's Disease, prior to November 20, 1997. 

8.  Entitlement to an evaluation in excess of 30 percent for 
glomerulonephritis with hypertension, and Buerger's Disease, 
from November 20, 1997. 

9.  Entitlement to service connection for gastritis.

10. Entitlement to service connection for a left elbow 
disability. 

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder will be the 
subject of a separate decision).  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to September 1989.  
He had service in Vietnam from April 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1990 and March 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  None of these issues was 
certified to the Board as on appeal.  Rather, the claims file 
was sent to the Board on the issue of entitlement to service 
connection for PTSD, which is addressed in a separate 
decision.  However, when the Board reviewed the claims file, 
it was determined that the veteran had filed an appeal in 
1991, which remains pending.  This is discussed in detail 
below.

Among other things, the April 1990 rating decision 
established service connection for traumatic arthritis of D12 
to L1 and degenerative disc disease at L5 to S1, with a 10 
percent evaluation; service connection for hypertension with 
microhematuria and proteinuria, with a 10 percent evaluation; 
and service connection for traumatic arthritis of the right 
elbow, with a zero percent evaluation.  The effective date of 
these evaluations were each October 1, 1989, the day after 
the veteran's discharge from active service.  Entitlement to 
service connection for a left elbow disability was denied.  

After the veteran was notified of the April 1990 rating 
decision, he submitted a notice of disagreement, as well as 
some additional claims, in August 1990.  The March 1991 
rating decision increased the evaluation for the veteran's 
right elbow disability to 10 percent, effective from October 
1, 1989, but continued the 10 percent evaluations for his 
back disability and hypertension.  This decision also 
continued the denial of service connection for a left elbow 
disability, and denied service connection for gastritis.  The 
RO then issued a statement of the case in October 1991 that 
addressed the issues of the proper evaluations for the back 
disability, right elbow disability, and hypertension, and 
service connection for a left elbow disability and gastritis, 
as well as additional issues.  

The veteran submitted a VA Form 1-9, Appeal to Board of 
Veterans Appeals, in December 1991.  This specifically 
indicated that the veteran wished to appeal the issues of the 
evaluation of his back disability, right elbow disability, 
and hypertension, as well as the issues of service connection 
for a left elbow disability and gastritis.  The Board notes 
that while this Form 1-9 was placed within the claims folder, 
it was never attached to the folder in the order it was 
received.  The veteran's appeals were never forwarded to the 
Board for consideration.  Therefore, they are still pending.  
Unfortunately, due, in part, to the length of time that has 
elapsed between December 1991 and the present, these issues 
must be REMANDED to afford the veteran due process and for 
additional evidentiary development.  

The October 1991 statement of the case also addressed the 
issues of the evaluations to be assigned the veteran's 
hearing loss and left testicle pain and service connection 
for a psychiatric disorder.  The appeal received in December 
1991, however, specifically discussed the issues the veteran 
wanted to appeal, and these issues were not listed.

At this juncture, the Board notes that the diagnoses and 
evaluations for the veteran's back disability, hypertension, 
and right elbow disability have all changed since December 
1991.  This will affect how the issues are characterized and 
considered.  However, none of the changes of diagnoses or 
increases in evaluations represent a complete grant of the 
benefits originally sought in the veteran's December 1991 
appeal.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, all of the issues appealed in December 1991 remain 
on appeal, although in different forms than originally stated 
in the October 1991 statement of the case.  

In addition, the Board notes that the issues of increased 
evaluations for the veteran's back disability, right elbow 
disability, and hypertension involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, when readjudicating these claims, it will be 
necessary to consider staged ratings for the veteran's 
service-connected disabilities, and not to limit 
consideration to the time periods discussed below and listed 
as issues at the beginning of this decision.  

A review of the history of the veteran's hypertension 
indicates that a July 1993 rating decision added Buerger's 
Disease to the diagnosis of hypertension, but continued the 
10 percent evaluation from the original effective date of 
October 1, 1989.  A February 1998 rating decision added 
glomerulonephritis to the diagnosis, and increased the 
evaluation to 30 percent, effective from November 20, 1997.  
This diagnosis and the 30 percent evaluation currently remain 
in effect.  Therefore, the issue that was stated to be 
entitlement to an increased evaluation for hypertension, 
evaluated as 10 percent, in the October 1991 statement of the 
case, must now be considered as described in issues seven and 
eight at the beginning of this decision.  

The history of the veteran's back disability shows that the 
single 10 percent evaluation that was originally assigned for 
traumatic arthritis at D12 to L1 and degenerative disc 
disease at L5 to S1 remained in effect until a March 1999 
rating decision.  That decision determined that separate 
evaluations for the veteran's lumbar spine disability and 
thoracic spine disability were appropriate.  The rating 
decision established a diagnosis of traumatic arthritis of 
the (dorsal) thoracic spine, and assigned a 10 percent 
evaluation, with an effective date of November 3, 1998.  This 
diagnosis and evaluation currently remains in effect.  The 
March 1999 rating decision also established a diagnosis of 
traumatic arthritis of the lumbar spine, and a 10 percent 
evaluation was assigned for this disability, effective from 
November 3, 1998.  Although the diagnosis did not include the 
degenerative disc disease that was originally established at 
L5 to S1, this disability continued to be evaluated under 
38 C.F.R. § 4.71a, Code 5293, which is the rating code for 
intervertebral disc syndrome.  A March 2002 rating decision 
increased the evaluation for the veteran's traumatic 
arthritis of the lumbar spine to 40 percent, effective from 
August 17, 2001.  This evaluation remains in effect, and 
there have been no further changes in the diagnosis of the 
lumbar spine disability.  As a result of these actions, the 
issue that was stated to be entitlement to an increased 
evaluation for a back condition, evaluated as 10 percent, in 
the October 1991 statement of the case, must now be 
considered as described in issues one, two, three, and four.  

The 10 percent evaluation originally assigned for the 
veteran's traumatic arthritis of the right elbow remained in 
effect until a March 2002 rating decision increased the 
evaluation to 20 percent, effective from August 20, 2001.  
Therefore, the issue of the evaluation of the veteran's right 
elbow disability is characterized as listed in issues five 
and six at the beginning of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment and Bernklau 
cited therein, was that proceedings were complete before VA 
when the VCAA was enacted.  See Dymen v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims, and the Department's regulation implementing 
the VCAA, 38 C.F.R. § 3.159, expressly applies to claims 
filed before November 9, 2000, but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the veteran, the Board 
concludes the VCAA applies.  It would be harmless for the 
Board to require compliance with the VCAA if it did not apply 
to the claims.  In fact, it would be more advantageous to the 
veteran.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The veteran has never been provided with a letter that 
explains the provisions of the VCAA, and notifies him what 
must be demonstrated in order to prevail in his particular 
claims for increased evaluations for his back disability, a 
right elbow disability, and hypertension, and his claims for 
service connection for a left elbow disability and gastritis.  
The veteran has not been notified what evidence it is his 
responsibility to obtain and what evidence VA has a duty to 
assist him in obtaining.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Therefore, for these 
reasons, a remand is required.

The veteran has not been afforded a recent opportunity to 
submit or identify any medical records relating to treatment 
of the disabilities on appeal.  The Board finds that he must 
be provided an opportunity to identify all sources of 
treatment for these disabilities, and to either submit or, 
after providing permission, allow VA to obtain on his behalf 
all relevant records.  

The veteran has not been afforded recent VA examinations of 
his service-connected disabilities, or of the disabilities he 
contends were incurred due to service.  The record indicates 
that the most recent medical evidence contained in the claims 
folder is now over two years old.  The Board finds that the 
veteran should be scheduled for VA examinations for all the 
issues on appeal in order to determine the current severity 
of his service-connected disabilities.  Furthermore, the 
examinations should determine whether or not he currently has 
a diagnosis of a left elbow disability or gastritis, and if 
so, whether these disabilities are related to active service.  

The December 1991 VA Form 1-9 indicated that the veteran 
wished to appear at a hearing before a hearing officer at the 
RO.  The veteran has not been scheduled for a hearing in 
conjunction with these appeals.  The Board finds that this 
request remains valid, and the veteran must be scheduled for 
a hearing if he continues to desire one.  

Finally, the Board notes that the rating codes concerning the 
evaluations of the veteran's traumatic arthritis of the 
lumbar spine, thoracic (dorsal) spine, and intervertebral 
disc syndrome have all changed during the course of his 
appeal.  See 4.71a, Codes 5291, 5292, and 5293.  Furthermore, 
the rating code for hypertension was also changed during the 
appeal.  See 4.104, Code 7101.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, the new regulations may not be applied prior 
to their effective dates.  The veteran must be provided with 
both the new and old regulations.  The veteran's appeal must 
be considered under both the new and old versions of the 
regulation and the version most favorable to the veteran 
applied to his case.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance issued 
after the date of this Board decision.  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
back disability, his right elbow 
disability, his left elbow disability, 
his glomerulonephritis with hypertension 
and Buerger's Disease, and his gastritis 
since discharge from active service.  
After securing any necessary release, 
obtain any of these records that have not 
been previously obtained.  

For any private treatment records, specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the veteran of this fact, 
and allow an appropriate period of time 
within which to respond.

For any VA treatment records, continue to 
request the records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  When the above development has been 
accomplished and any available evidence 
identified by the veteran has been 
obtained or he has been allowed an 
appropriate period to respond, schedule 
him for the following VA examinations:  
orthopedic, internal medicine, 
cardiology, and gastrointestinal.  The 
claims folder should be made available to 
each examiner for review before the 
examination.  All indicated tests and 
studies should be completed.  

Orthopedic:  The purpose of this 
examination is to determine the nature 
and severity of the disabilities of the 
veteran's lumbar spine and thoracic 
spine, as well as his right elbow 
disability and left elbow disability.  
Testing should include range of motion 
for the lumbar spine, thoracic spine, 
right elbow and left elbow.  The examiner 
should note the presence, if any, of 
ankylosis, muscle spasm, guarding, 
abnormal gait, abnormal spinal contour, 
or localized tenderness.  The examiner 
should comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disabilities.  
The presence or absence of weakness, 
incoordination, muscle atrophy, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  

Following the completion of the 
examination and review of the record, the 
examiner should express the following 
opinion(s): 
Does the veteran have a current 
disability of the left elbow?  If 
so, what is the diagnosis?  Is it 
at least as likely as not that the 
left elbow disability was incurred 
due to service or any incident that 
occurred within service?  Is it as 
likely as not that the left elbow 
disability was incurred or 
aggravated as a result of any of 
the veteran's service connected 
disabilities?  

The reasons and bases for these opinions 
should be provided.  All information 
should be placed in a legible report and 
associated with the claims folder.  

Internal medicine/cardiology:  The 
purpose of this examination is to 
determine the severity of the veteran's 
glomerulonephritis with hypertension, and 
Buerger's Disease.  The report should 
include blood pressure readings, as well 
as a complete description of all 
manifestations of these disorder(s).  The 
examiner should provide an opinion as to 
whether the veteran has separate symptoms 
and/or disability to these disorder(s).

Gastrointestinal:  The purpose of this 
examination is to determine the presence 
and etiology of gastritis.  After the 
completion of the examination and review 
of the medical history contained in the 
claims folder, the examiner should 
express the following opinion(s): 
Does the veteran have a current 
gastrointestinal disability?  If 
so, what is the diagnosis?  Is it 
as likely as not that any current 
disability was incurred due to 
service or any incident that 
occurred within service?  Is it as 
likely as not that any current 
disability was incurred or 
aggravated as a result of any of 
the veteran's service-connected 
disabilities?  

The reasons and bases for these opinions 
should be provided.  All information 
should be placed in a legible report and 
associated with the claims folder.  

4.  After the completion of each of the 
requested examinations, ensure that the 
examination reports contain the findings 
necessary to evaluate the veteran's 
service-connected disabilities under both 
the new and old rating codes.  In 
addition, ensure that all requested 
opinions have been obtained.  If any of 
the examination reports are deficient, 
they should be returned to the 
appropriate specialist to obtain the 
necessary information or opinion.  

5.  The veteran should be contacted and 
asked if he continues to desire a hearing 
before a hearing officer.  He should also 
be made aware of his other options for 
hearings.  If the veteran answers in the 
affirmative, he should be scheduled for a 
hearing.  

6.  After the development requested above 
has been completed to the extent 
possible, readjudicate these claims.  
Where appropriate, the veteran's claims 
for higher evaluations for his service-
connected disabilities should be reviewed 
under both the old and new rating codes.  
Staged ratings should also be considered 
throughout the entire appeal period.  

If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC must contain notice of all 
pertinent diagnostic codes, old and new, 
and consider all evidence of record.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  The veteran's cooperation in VA's efforts to assist 
him, including reporting for any scheduled VA examination, is 
both critical and appreciated.  


		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


